 


109 HR 1371 IH: To amend title 37, United States Code, to ensure equal treatment for members of reserve components who perform inactive-duty training in determining their entitlement for hazardous duty pay, aviation incentive pay, diving duty special pay, and foreign language proficiency pay.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1371 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mrs. Capito introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 37, United States Code, to ensure equal treatment for members of reserve components who perform inactive-duty training in determining their entitlement for hazardous duty pay, aviation incentive pay, diving duty special pay, and foreign language proficiency pay. 
 
 
1.Equal treatment of reserve component members performing inactive-duty training for receipt of various special pays 
(a)Hazardous duty incentive paySection 301 of title 37, United States Code, is amended— 
(1)in subsection (a), by inserting after basic pay in the first sentence the following: under section 204 of this title or compensation under section 206 of this title; and 
(2)by striking subsection (f). 
(b)Officer aviation career incentive paySection 301a of such title is amended— 
(1)in subsection (a)(1), by inserting after basic pay the following: under section 204 of this title or compensation under section 206 of this title; 
(2)by striking subsection (d); and 
(3)by redesignating subsection (f) as subsection (d). 
(c)Diving duty special paySection 304 of such title is amended by striking subsections (d) and (e). 
(d)Foreign language proficiency paySection 316 of such title is amended— 
(1)in subsection (a), by inserting or compensation under section 206 of this title after of this title; 
(2)by striking subsections (b) and (g); 
(3)in subsection (c), by striking the first sentence and inserting the following new sentence: To be eligible to receive special pay under this section, a member described in subsection (a) must be certified by the Secretary concerned as being proficient in the foreign language for which the special pay is offered.; 
(4)in subsection (d), by striking (1) and paragraph (2); 
(5)by striking subsection (e) and inserting the following new subsection: 
 
(e)Relationship to Other Pay or AllowanceSpecial pay under this section is in addition to any other pay or allowance payable to a member under any other provision of law.; and 
(6)in subsection (f)— 
(A)in paragraph (1), by striking or a bonus in the matter preceding subparagraph (A);  
(B)in paragraph (1)(C), by striking or a bonus under subsection (b), whichever applies to the member; 
(C)by striking paragraphs (2) and (4); and 
(D)by redesignating paragraph (3) as paragraph (2), and in such paragraph, by striking or a bonus and or bonus.   
(e)Career enlisted flyers incentive paySection 320 of such title is amended— 
(1)in subsection (a)(1), by striking , or is entitled to pay under section 206 of this title as described in subsection (e) of this section and inserting or compensation under section 206 of this title; 
(2)by striking subsection (e); and 
(3)by redesignating subsections (f), (g), (h), and (i) as subsections (e), (f), (g), and (h), respectively. 
(f)Clerical amendments 
(1)Section headingThe heading of section 316 of such title is amended to read as follows: 
 
316.Special pay for members with foreign language proficiency. 
(2)Table of sectionsThe table of sections at the beginning of chapter 5 of such title is amended by striking the item relating to section 316 and inserting the following new item:  
 
 
316. Special pay for members with foreign language proficiency. 
(g)Effective dateThe amendments made by this section shall take effect on October 1, 2005, and apply to duty described in sections 301, 301a, 304, 316, and 320 of such title performed on or after that date. 
 
